Citation Nr: 1027204	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-13 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, gunshot 
wound of the right shoulder (major), currently evaluated as 20 
percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1974 to 
May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2009, the Veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of his 
appeal.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran claims that a higher rating is warranted for his 
service-connected right shoulder disorder.  He was last examined 
for disability evaluation purposes in March 2007, over three ago.  
He has testified that his disorder has worsened.  (See, hearing 
testimony of September 2009).  The Veteran is entitled to a new 
VA examination to adduce any medical evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Additionally, since the last VA 
examination in March 2007, VA treatment records dated in 2008 
show that the Veteran suffered a stroke in September 2007, that 
he has complaints of pain radiating into the right upper 
extremity, and he has complaints of neurological symptoms of the 
right extremity; as well, it is noted that he has been diagnosed 
with degenerative joint disease of the cervical spine.  The 
etiology of his neurological complaints is unclear.  

There is also some issue as to whether the most recent VA 
examination evaluated the service-connected muscle group, Muscle 
Group II.  On the March 2007 VA examination, the examiner stated 
that the wound involved Muscle Groups (or MG) III and IV.  MG II 
relates to the damage of the extrinsic muscles of the shoulder 
girdle: pectoralis major, latissimus dorsi and teres major, 
pectoralis minor, and rhomboid.  MG III which relates to the 
damage of the intrinsic muscles of the shoulder girdle: 
pectoralis major and deltoid.  MG IV relates to damage of the 
additional intrinsic muscles of the shoulder girdle: 
supraspinatus, infraspinatus and teres minor, subscapularis, and 
coracobrachialis. The Veteran should be examined to determine the 
muscle groups involved in and the current residuals of his 
service-connected disability.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record, involves an attempt 
to obtain an appropriate rating for a disability and is part of 
the claim for an increased rating.  The Court held that a request 
for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is claimed has already been found to be 
service connected, as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet.  App. 447, 453 (2009).  If the claimant 
or the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel of that claim 
for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  

The Veteran states that he cannot work due to his right shoulder 
pain.  (See, e.g. VA examination of March 2007, and September 
2009 Board hearing testimony).  Therefore, further development is 
warranted to ascertain whether his symptoms attributable to the 
service-connected disorder more nearly approximate the criteria 
for a total rating based on unemployability.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  In light of the above, the Board finds 
that the Veteran requires a current VA examination to also 
ascertain whether unemployability due to service-connected 
disability is demonstrated.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a duty-
to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.

2.a.  The RO schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected residuals 
of a gunshot wound of the right shoulder 
with injury to Muscle Group II.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should be 
conducted, including X-rays, and all Muscle 
Groups involved as well as all symptoms 
should be described in detail, including, 
as applicable, information for rating such 
disability under Diagnostic Codes 5302, 
5303, and 5304 respectively.  The examiner 
should identify each muscle group that is 
currently affected by the service-connected 
disability and distinguish any symptoms and 
findings not caused by service-connected 
disability.  If it is not possible to 
distinguish such symptoms without resort to 
speculation, then this should be stated.  
The examination report should include a 
complete rationale for all opinions and 
conclusions reached.  

b.  In examining the right shoulder, the 
examiner should document any limitation of 
motion (in degrees), to include providing 
the point at which painful motion begins.  
The examiner should also indicate whether 
there is any guarding of the shoulder on 
motion and the degrees at which the 
guarding starts.  The examiner should offer 
an opinion whether any limited range of 
motion resulting from service-connected 
disability is slight, moderate, moderately 
severe, or severe, as applicable.

c.  The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the right shoulder 
is used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in terms 
of additional range-of-motion loss due to 
any weakened movement, excess fatigability 
or incoordination.  If it is not feasible 
to express any functional impairment caused 
by pain, weakened  movement, excess 
fatigability or incoordination, found in 
terms of additional range-of-motion loss, 
the examiner should so state.  

d.  The examiner should indicate, as to 
each muscle group affected by service-
connected disability, whether there is 
evidence of pain, loss of deep fascia, loss 
of muscle substance, or loss of normal firm 
resistance of muscles compared with the 
sound side.  The examiner should perform 
tests of strength and endurance of the 
muscle groups involved.  

e.  The examiner should note any 
neurological impairment in the upper right 
extremity that is attributable to the 
Veteran's service-connected disability; and 
whether such neurological findings are 
mild, moderate, moderately severe, or 
severe.  The examiner should distinguish 
any symptoms and findings not caused by 
service-connected disability.  If it is not 
possible to distinguish such symptoms 
without resort to speculation, then this 
should be stated.  

f.  The examiner should also comment on the 
size and shape of any scars that are 
associated with the disability at issue, 
and note whether such scars are superficial 
or deep and if there is any limitation of 
motion due to such scars.

g.  The examiner should also state how the 
gunshot wound impacts the Veteran's 
employment or ability to maintain 
employment.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disability.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Following completion of the above, the 
appeal should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


